United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1860
                          ___________________________

                                 Samuel Lewis Taylor

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

Michael Miller, CCM II, Potosi Correctional Center; Jason Crawford, Correctional
Officer II, Potosi Correctional Center; Carl Gravett, Correctional Officer I, Potosi
Correctional Center; Dorrain Johnson, Correctional Officer I, Potosi Correctional Center

                       lllllllllllllllllllll Defendants - Appellees

 Troy Steele, Warden, Potosi Correctional Center; Christopher Lambert, Canteen
Manager, Potosi Correctional Center; Clive Hedrick, Correctional Officer I, Potosi
 Correctional Center; John Schneedle, Correctional Officer I, Potosi Correctional
             Center; Eric Dunn, CCW II, Potosi Correctional Center

                              lllllllllllllllllllll Defendants

                Stanley Pruett, CCW II, Potosi Correctional Center

                        lllllllllllllllllllll Defendant - Appellee

       Unknown Culton, Correctional Officer I, Potosi Correctional Center

                              lllllllllllllllllllll Defendant
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________
                            Submitted: December 7, 2017
                             Filed: December 28, 2017
                                   [Unpublished]
                                   ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action brought by Missouri Department of Corrections
inmate Samuel Taylor against Potosi Correctional Center staff, Taylor appeals
following the district court’s1 adverse grant of summary judgment on his First
Amendment retaliation claims. Following de novo review, we agree with the district
court that there is insufficient support in the record for Taylor’s contention that
defendants’ actions were motivated by retaliation. See Lewis v. Jacks, 486 F.3d
1025, 1028-29 (8th Cir. 2007). The judgment of the district court is affirmed in all
respects, including the pre-service without-prejudice dismissal of some claims, for the
reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Rodney W. Sippel, Chief Judge, for the United States District
Court for the Eastern District of Missouri.

                                         -2-